Citation Nr: 1811590	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO. 14-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). In October 2017, the Board remanded the matter for additional development.

FINDINGS OF FACT

1. Prior to September 27, 2012, the Veteran's PTSD was manifested by depressed mood; flattened affect; limited judgment and insight; affective instability; lack of concentration; loss of energy; slowed speech; suspicion; severe sleep problems; nightmares; significant interference with personal, social, and professional life; severely compromised ability to initiate or sustain social and work relationships; diminished ability to learn new tasks or be productive; and a GAF score of 40.

2. From September 27, 2012, the Veteran's PTSD was manifested by depressed mood, constricted affect, chronic sleep impairment, nightmares, hypervigilance, exaggerated startle reaction, markedly limited participation in activities, fatigue, difficulty concentrating, panic attacks occurring weekly, slowed and limited speech, anxiety, irritability, anger, passive suicidal ideations, occasional thoughts of hurting others, mild to moderate difficulty with short term memory, problems getting along with co-workers, and a GAF score of 60, and occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for PTSD and depressive disorder, NOS, prior to September 27, 2012, have been met.

2. The criteria for an initial rating in excess of 50 percent for PTSD and depressive disorder, NOS, from September 27, 2012, have not been met.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

This appeal arises from an initial grant of service connection and assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records, including private treatment records, have been secured to the extent possible. In addition, the RO afforded VA psychiatric examinations in November 2016 and September 2012. The Veteran has not challenged the adequacy of the November 2016 VA examination. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). However, the Veteran has challenged the adequacy of the September 2012 VA examination. For the reasons discussed below, the Board finds that the September 2012 examination is adequate. Accordingly, the Board finds that VA's duty to assist has been met. See 38 C.F.R. § 3.159 (c)(4).

The Board also finds that there has been substantial compliance with prior remand directives. In its October 2017 remand, the Board directed the RO to obtain updated VA treatment records and outstanding private treatment records. The agency of original jurisdiction substantially complied with these directives. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may support a claim for an increased rating by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service connection for PTSD and depressive disorder, NOS, was granted by the RO in a January 2013 rating decision. A 50 percent initial disability rating was awarded with an effective date of May 4, 2007, the date of the claim. The Veteran contends that his PTSD and depressive disorder, NOS, are more disabling than currently evaluated for the entire period on appeal.

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. In addition, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. Id. Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

In reviewing the evidence of record, the Board will consider the assigned Global Assessment of Functioning (GAF) score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran visited his private psychologist, Dr. A.F, in November 2006. According to Dr. A.F., the Veteran reported severe sleep problems and often woke up in a cold sweat from nightmares. His wife also reported that the Veteran would often "strike out" and kick in his sleep. In addition, the Veteran reported that he avoided listening to the news of war and watching stories of war. He also reported avoiding crowds and feeling estranged from other people. The Veteran stated that when he entered a public place such as a restaurant, he preferred to sit with his back to the wall so that he can watch the room for signs of danger. Further, the Veteran indicated that he angered easily. Dr. A.F. noted that the Veteran was cooperative, normally dressed, and spoke slowly at times. Dr. A.F. also noted a flattened affect, limited judgment and insight, and linear thought process. No current suicidal or homicidal ideations were noted. Loss of energy, difficulties concentrating, and depressed mood were also reported. Dr. A.F. assigned a GAF score of 40.

In her report, Dr. A.F. stated that the Veteran's symptoms have interfered significantly in his personal, social, and professional life. Dr. A.F. found that he was severely compromised in his ability to initiate or sustain social relationships. Additionally, his affective instability and his lack of concentration undermined his ability to learn new tasks or to be productive. Dr. A.F. also found that the Veteran was severely compromised in his ability to sustain work relationships. Dr. A.F. concluded that the Veteran was permanently and totally disabled and unemployable.

At a September 27, 2012 VA psychiatric examination, the examiner noted symptoms of disturbing dreams, detachment or estrangement from people, markedly limited participation in activities, being uncomfortable around and avoiding crowds, exaggerated startle reaction, difficulty sleeping, irritability, limited enjoyment, suicidal ideations, decreased energy, negative feelings about himself, and pessimistic thoughts about his future. The Veteran reported irritability, marital discord, losing his temper at work and home, and worsening nervousness and stated that he has one friend whom he gets together with about twice a week. The Veteran also stated that he has worked for Goodyear for the past 12 years as a roll changer. He stated that he works on the day shift, often for 12 hours. Further, the Veteran described losing interest in things and not having any hobbies.

The examiner noted that the Veteran was polite but subdued in his interaction. The Veteran's speech was slow in rate and soft in tone. His responses were limited, and he appeared to have difficulty with giving precise answers to questions. His affect was constricted, almost blunted, and his mood was restressed and frustrated. The Veteran denied hallucinations, and there was no evidence of delusions. However, he reported occasionally having suicidal thoughts of passive nature, such as wondering if life is worth living, as well as occasionally having thoughts of wanting to hurt co-workers. He had mild to moderate difficulty with short term memory. The examiner assigned a GAF score of 60 and found a score on the Beck Depression Inventory Two (BDI-II) of 31, indicating moderate to severe depression. The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation. The examiner also determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships.

In November 2016, the Veteran underwent a further VA psychiatric examination. The Veteran reported that he has a good relationship with his parents and is very close to his brother. He also reported that he has been married for 20 years and that his relationship with his wife has its "ups and downs," including some "bad days" as of late. Nonetheless, he indicated that he has a very close relationship with his wife. In addition, the Veteran reported that he continues to work for Goodyear and has worked there for over 15 years. During the examination, the Veteran endorsed having depressed mood, guilty feelings, fatigue, motivation that goes up and down, problems with concentration, sleep problems, nightmares, irritability or anger, anxiety, feelings of hopelessness and worthlessness, crying spells, and memory problems. Further, the Veteran reported having a tendency to worry, avoid crowds, and be suspicious. He endorsed having weekly panic attacks and short-term and long-term memory problems, including difficulty with remembering some parts of his history. There was no evidence of hallucinations, though the examiner noted that there may be some paranoia. The Veteran reported sometimes having suicidal ideations, though not currently.

The Veteran appeared tense, that his affect was very anxious, that his speech was soft but was otherwise within normal limits, and that his hygiene, insight, and judgment were adequate. The examiner noted additional reported symptoms of intrusive thoughts, psychological and physiological distress to triggers of trauma, avoidance of thoughts and external reminders of trauma, detachment from others, persistent and exaggerated negative beliefs, distorted cognitions surrounding the trauma, persistent negative emotional state, hypervigilance, and exaggerated startle response. The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity. 

More recently, in December 2017, the RO received a letter from Dr. A.F. In the letter, Dr. A.F. indicated that she has treated the Veteran since November 2006 and that she saw him again in October 2017 for an evaluation. During the evaluation, the Veteran reported having more problems with irritability and angry outbursts at work and home. He noted that he has had more problems since his best friend died. He also noted that his wife has trouble dealing with his anger and that he is having problems getting along with his co-workers. In addition, the Veteran reported having mood swings, going from periods of feeling extremely depressed to extremely angry. The examiner concluded that the Veteran is permanently disabled.

Upon review of the record, the Board finds, first, that an initial rating of 70 percent for PTSD and depressive disorder, NOS, prior to September 27, 2012, is warranted. 
The November 2006 psychological evaluation by Dr. A.F. reflects that the Veteran exhibited limited judgment and insight as well as a severely compromised ability to initiate or sustain social and work relationships. The Veteran's reported GAF score of 40, though not dispositive, reflects evidence of major impairment in several areas. There is no evidence to doubt Dr. A.F.'s credibility. Although the psychological evaluation was performed prior to the period on appeal, it took place sufficiently close in time to the date that the Veteran filed for service connection and is, therefore, probative as to the severity of his PTSD and depressive disorder, NOS. Simultaneously, however, a rating of 100 percent is not warranted prior to September 27, 2012. Although Dr. A.F. found that the Veteran was totally and permanently disabled and unemployable, the Veteran stated in both the September 2012 and November 2016 VA examinations that he has worked for over 15 years and continues to be employed. The record, therefore, establishes that the Veteran was not totally occupationally impaired prior to September 27, 2012. Accordingly, the criteria for an initial rating of 70 percent, but no higher, for PTSD and depressive disorder, NOS, prior to September 27, 2012, have been met.

Secondly, the Board finds that an initial rating in excess of 50 percent for PTSD and depressive disorder, NOS, from September 27, 2012, is not warranted. Both the September 27, 2012, VA examination and the November 2016 VA examination reflect occupational and social impairment. The Board acknowledges the Veteran's marital difficulties and problems with co-workers due to his psychiatric condition. The Board also acknowledges his occasional passive suicidal ideations and thoughts of hurting co-workers, severe depression, irritability, and memory loss. However, the examinations also reflect that the Veteran continues to maintain his employment full-time and have strong relationships with his family, including his parents, wife, and child. The GAF score of 60, though not dispositive, reflects that his psychiatric symptoms had improved significantly. The evidence also does not demonstrate that his symptoms result in an inability to establish and maintain effective relationships. Further, there is no evidence of obsessional rituals interfering with routine activities, illogical speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance. His occupational and social impairment was found to result in, at worst, reduced reliability and productivity. There is no evidence to doubt the credibility of the VA examiners. As such, the criteria of a rating of 70 percent for PTSD and depressive disorder, NOS, from September 27, 2012, have not been met. 

In addition, a rating of 100 percent is also not warranted. Although Dr. A.F. reiterated in her December 2017 letter that the Veteran is permanently disabled, the record shows that he continues to be employed full-time and maintain effective relationships. There is also no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or inability to perform activities of daily living. Therefore, the criteria of a rating of 70 percent for PTSD and depressive disorder, NOS, from September 27, 2012, have also not been met.

The Veteran challenged the adequacy of the September 27, 2012, VA examination in his February 2013 notice of disagreement (NOD). Specifically, the Veteran argued that the VA examination disregarded Dr. A.F.'s findings and that more probative weight should be accorded to her findings. The Board has acknowledged Dr. A.F.'s psychological evaluations of record, and it is based largely on her November 2006 psychological evaluation report that the Board finds sufficient evidence of entitlement to a 70 percent rating prior to September 27, 2012. However, the Board also finds that the September 27, 2012, examination is adequate and probative as to the severity of the Veteran's psychiatric condition at the time of the examination. The examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Dr. A.F.'s November 2006 psychological evaluation, however, was conducted almost 6 years prior to the VA examination and is, therefore, less probative for purposes of rating the severity of the Veteran's psychiatric condition during that portion of the period on appeal. 
In reaching these conclusions, the Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Veteran has not asserted, and the evidence does not show, that his service-connected PTSD and depressive disorder, NOS, are not adequately contemplated by the schedular rating criteria. A discussion of whether an extraschedular rating must be considered is thus not necessary. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Further, the Board has considered a total rating based on TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). Absent any indication or allegation that the appellant is unemployable as a result of his service-connected disabilities, consideration of a TDIU is not warranted. Here, the record reflects that the Veteran is employed full-time. There is insufficient evidence to conclude that his current employment is not gainful or substantial. Thus, the record does not reasonably raise the issue of TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Lastly, the Board has also considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for an increased rating higher than granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






(CONTINUED ON NEXT PAGE)

ORDER

An initial rating of 70 percent, but no higher, for PTSD and depressive disorder, NOS, prior to September 27, 2012, is granted, subject to the regulations governing payment of monetary awards.

An initial rating in excess of 50 percent for PTSD and depressive disorder, NOS, from September 27, 2012, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


